EXAMINER'S AMENDMENT
Claims 1-8, 10-12, 15, 17-20 and 23-26 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert R. Morton Reg. No. 67,863 on April 1, 2021.

The application has been amended as follows: 
In the claims:

(Currently Amended) A networking method, comprising,
at a network device in a network edge, the network device comprising one or more processors and memory storing instructions for execution by the one or more processors:
receiving, from an upstream network device, content directed to a mobile device attached to the network edge;
making a decision whether to cache the content at the network device based at least in part on a popularity of the content in a region covered by the network device and a prediction error for an estimated probability that the mobile device will transition from the region to another region, wherein the popularity is directly correlated with a first bias toward caching the content and the prediction error for the estimated probability that the mobile device will transition from the region to another region is inversely correlated with a second bias toward caching the content in which a lower prediction error for the estimated probability that the 
implementing the decision, comprising either caching or foregoing caching the content at the network device in accordance with the decision such that for the network device serving as a gateway upstream from an access point, the second bias has a magnitude that causes, for a given prediction error, the network device to more likely decide to cache the content than for the access point to cache the content.

(Original) The method of claim 1, wherein the decision whether to cache the content at the network device is not based at least in part on whether other network devices in the network edge have cached the content.
(Original) The method of claim 2, wherein the network device does not receive communications indicating whether the other network devices in the network edge have cached the content.
(Original) The method of claim 1, wherein the decision whether to cache the content at the network device is further based at least in part on a quality-of-service (QoS) level of the content, wherein the QoS level is directly correlated with a third bias toward caching the content.
(Original) The method of claim 1, wherein making the decision whether to cache the content at the network device comprises:
calculating a utility function that accounts for the first bias and the second bias; and
determining whether the utility function satisfies a threshold.
(Currently Amended) The method of claim 1, wherein the network edge comprises a plurality of tiers of network devices, the plurality of tiers of network devices comprising:
a first tier of access points; 
a second tier of gateways upstream from respective access points of the first tier; and
, 
wherein the network device is selected from the group consisting of the access points of the first tier, the gateways of the second tier, and the server of the third tier.
(Original) The method of claim 6, wherein:
the mobile device is an electronic device in a vehicle;
the access points of the first tier comprise road-side units (RSUs); and
the server of the third tier is a mobile-edge-computing (MEC) server.

(Currently Amended) The method of claim 6, wherein:
for the network device [[is]] serving as an access point of the first tier and the mobile device is attached to the access point, the second bias has a magnitude that causes, for a given prediction error, the network device to less likely to decide to cache the content than for a respective gateway upstream of the access point to decide to cache the content.[[;]] 


(Canceled) 
(Original) The method of claim 1, further comprising, at the network device, measuring the popularity of the content.
(Original) The method of claim 10, wherein measuring the popularity comprises counting at least one of requests for the content received by the network device or instances of the content received by the network device.
(Previously Presented) The method of claim 10, wherein measuring the popularity comprises:
sampling content-item requests or content items received at the network device; and
counting sampled content-item requests that are requests for the content or counting sampled content items that are instances of the content.
(Canceled)
(Canceled)
(Previously Presented) The method of claim 1, further comprising, at the network device, receiving the estimated probability and the prediction error from a network traffic controller, wherein the network traffic controller is situated outside of the network edge.
(Canceled)
(Previously Presented) The method of claim 1, wherein the prediction error is based at least in part on a presence or an absence of a historical pattern of movement for the mobile device.
(Currently Amended) The method of claim 1, further comprising, at the network device, before receiving the content from the upstream network device:
receiving a request for the content from the mobile device; and
forwarding the request to the upstream network device[[;]],
wherein the content is received in response to the request.
(Currently Amended) A network device for deployment in a network edge, comprising:
one or more processors; and 
memory storing one or more programs for execution by the one or more processors, the one or more programs including instructions for:
receiving, from an upstream network device, content directed to a mobile device attached to the network edge;
making a decision whether to cache the content based at least in part on a popularity of the content in a region covered by the network device and a prediction error for an estimated probability that the mobile device will transition from the region to another region, wherein the popularity is directly correlated with a first bias toward caching the content and the prediction error for the estimated probability that the mobile device will transition from the region to another region is inversely correlated with a second bias toward caching the content in which a lower prediction error for the estimated probability that the mobile device will transition from the region to another region increases a likelihood toward caching the content; and 
implementing the decision, comprising either caching or foregoing caching the content in accordance with the decision such that for the network device serving as a gateway upstream from an access point, the second bias has a magnitude that causes, for a given prediction error, the network device to more likely decide to cache the content than for the access point to cache the content.

(Currently Amended) A non-transitory computer-readable storage medium storing one or more programs configured for execution by a network device in a network edge, the one or more programs comprising instructions for:
receiving, from an upstream network device, content directed to a mobile device attached to the network edge;
making a decision whether to cache the content at the network device based at least in part on a popularity of the content in a region covered by the network device and a prediction error for an estimated probability that the mobile device will transition from the region to another region, wherein the popularity is directly correlated with a first bias toward caching the content and the prediction error for the estimated probability that the mobile device will transition from the region to another region is inversely correlated with a second bias toward caching the content in which a lower prediction error for the estimated probability that the mobile device will transition from the region to another region increases a likelihood toward caching the content; and 
implementing the decision, comprising either caching or foregoing caching the content at the network device in accordance with the decision such that for the network device serving as a gateway upstream from an access point, the second bias has a magnitude that causes, for a given prediction error, the network device to more likely decide to cache the content than for the access point to cache the content.

21.	(Canceled)

22.	(Canceled) 

23.	(Previously Presented) The method of claim 1, further comprising:
forwarding the content toward the mobile device.

24.	(Previously Presented) The method of claim 23, wherein the receiving and the forwarding are based on a request from the mobile device for the content.

25.	(Previously Presented) The method of claim 1, wherein the network edge comprises a plurality of tiers of network devices and the second bias is a function of a tier of the network edge in which the network device is situated. 

26.	(New)	The network device of claim 19, wherein the decision whether to cache the content at the network device is not based at least in part on whether other network devices in the network edge have cached the content.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: During the telephonic interviews with applicant’s attorney, Mr. Morton on 4/1/2021, the examiner stated that applicant’s remarks about the network device is more likely to decide to cache the content than for the access point to cache the content for a given prediction error were persuasive, but she pointed out that applicant did not claim that the second bias has a magnitude that causes, for a given prediction error, the network device to more likely decide to cache the content than for the access point to cache the content.   Thus, an amendment doing such was agreed to.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.